DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: “space” should be “spaced”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 2004/0099071) in view of Niimura et al. (US 2018/0201128) and Hyun (KR 20140147439). Keller et al. (US 2014/0116180; hereinafter “Keller”) is referenced below for evidence of the obviousness of the proposed combination and does not form part of the rejection. 

Claim 1
Bai discloses a clutch structure, comprising:
a motor (56) comprising a worm (54);
an actuation unit (e.g., 16 left half of 18, 52, 28, 30), the actuation unit comprising a rotary disc (16) and a push disc (left-most portion of 18 having the cam), the rotary disc (16) having a circumference that is formed with a worm gear (52) in mating engagement with the worm (54), at least two rollers (28, 30) being arranged between the rotary disc (16) and the push disc (18) and equally spaced from each other (see paragraph [0004] and/or the figures);
an input shaft (78 or 82 depending on what is interpreted as an input shaft, as a stationary housing 78 will input a reactionary force to the hub, as a rotating shaft the hub 82 inputs its torque to the housing);
a push unit (e.g., 74, right half of 18, 64) comprising a push bracket (74), a spring holder (right-most portion of 18), and a bowl-shaped spring plate (64), wherein the push bracket (74) is slidable axially, the spring holder (right half of 18) being rotatably arranged on the push bracket(74) (via bearing 72), the bowl-shaped spring plate (64) being located axially between the spring holder (right half of 18) and the push disc (74); 
a clutching unit (e.g., 80, 76) comprising a plurality of first lining plates (80) and a plurality of second lining plates (76) that are alternately arranged in a spaced manner, wherein the first lining plates (80) are coupled to the hub (82) in a manner of being parallel slidable and synchronously rotatable with respect thereto, and the second lining plates (76) are arranged in a manner of being rotatable relative to the hub (82); and 
an output casing (78) coupled to the second lining plates (76) in a manner of being parallel slidable and synchronously rotatable with respect thereto.
Bai does not disclose a stationary casing which has an outer circumference to which an actuator for a cam ramp is mounted, that the worm extends into an interior of the stationary casing, or that the actuation unit is arranged in the interior of the casing. However, Niimura discloses a stationary casing (3, 35, 37), which has an outer circumference to which an actuation unit for a cam ramp (93, 97) is mounted on an interior thereof. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Bai to include an overall housing which mounts the stationary components of the device such as the motor, and contains the entire device as in Niimura in order to protect the moving parts from debris or contamination and/or to retain any lubrication therein. As so modified, the worm would extend into an interior of the stationary casing. Furthermore, as so modified to include such a stationary casing, the output casing/outer clutch hub (Bai, 78) would be rotatably mounted in the interior of the stationary casing (Niimura, 3) at one side thereof that is adjacent to the clutching unit (in Niimura this is the left side of the output case in FIG. 4).
Bai does not disclose that the input shaft for the clutch is the shaft which extends through the center of the rotary disc of the actuation unit, that the push unit is mounted on this input shaft, that wherein the push bracket (74) is coupled to the input shaft in a manner of being parallel slidable and synchronously rotatable with respect thereto, or that the clutching unit is arranged on this same input shaft at a side adjacent to the push unit. However, Niimura discloses that the input hub (91) is splined to an input shaft (5) which extends through both the clutch (e.g., 72) and the actuation unit (e.g., 93, 95, 97) for the clutch including both camp ramp discs (see FIG. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date to have made the center shaft in Bai the input shaft in order to retain the supporting function of the various components without the need for an additional shaft. As so modified, the inner clutch plates/ first plates 80 would be coupled to the input shaft in the same manner they are coupled to the hub 82 since hub 82 is directly coupled to and rotates with the input shaft as modified, and the second plates would be rotatable relative to the input shaft.
Bai does not disclose that the spring plate (64) is supported between the spring holder, which in Bai is the slidable portion of the cam actuator, and the push disc/piston. However, Hyun discloses a spring (17) may be supported between a slidable part of a cam actuator (15) and a piston unit (e.g., 51, 61, 41) (see only figure). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Bai so that the spring (Bai, 64) were supported between the slidable portion of the cam actuation, which in Bai is integral with the spring holder 18, and the far side of piston away from the clutch, which in Bai is the push disc in order to provide a more compact arrangement since the spring can be pocketed between these elements as in Hyun and would reduce parts since no snap ring would be required to retain the spring.
Keller, which does not form part of this rejection, provides evidence that this is an obvious location specifically for a bowl spring since Keller teaches a bowl-spring (27) may be supported between a slidable part of a cam actuator (10) and a piston unit (piston between 27 and 28 in FIG. 6). 


Claim 4
Bai discloses wherein the rotary disc (16) and the push disc (part of 18) of the actuation unit have surfaces that face each other and are formed with at least two roller channels (40) that are equally spaced for respectively receiving the rollers (28, 30) to be interposed therebetween.

Claim 5
Bai as modified discloses wherein the input shaft (Niimura, 5) has an end that corresponds to the rotary disc (Bai, 16) of the actuation unit and is formed with a shaft coupling section (section of shaft aligned with Bai, 16) that would necessarily be supported by a bearing (such as bearing in Niimura between 5 and 71) to extend into a center of the rotary disc. Alternatively, in incorporating the input shaft (Niimura, 5) into Bai, it would have been obvious to one having ordinary skill in the art before the effective filing date to have used a bearing between these components since these elements must rotate relative to one another while retaining the needed support.

Claim 10
Bai as modified discloses wherein a group of balls (balls of bearing 72) is interposed between the spring holder (right half of 18) and the push bracket (74) (see e.g., FIG. 1).


Claim 11
Bai discloses wherein a constraint ring (right ring of bearing 72 in FIG. 1) of which an inside diameter is smaller than an outside diameter of the spring holder (right half of 18) is fixed to the push bracket (74) of the push unit.

Allowable Subject Matter
Claim 2, 3, 6-9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 2, the prior art does not disclose or render obvious a clutch structure comprising the combination of features “wherein the stationary casing has an outer circumference in which a through opening communicating with inside and outside is formed to receive the worm of the motor to extend therethrough, and the stationary casing is provided with a protection lid mounted thereto at a location corresponding to the through opening.” Specifically, in the context of the ramp actuator and clutch that are disclosed in relation to the stationary casing, the prior art casings do not include a protection lid mounted at a location corresponding to the opening that receives the worm of the motor.
With reference to claim 3, the prior art does not disclose or render obvious a clutch structure comprising the combination of features “wherein a group of balls is interposed between the rotary disc and the stationary casing of the actuation unit.” The stationary housings of the prior art do not specifically include balls between the rotary disc and casing. These rotary discs are instead supported in other ways.
With reference to each of claims 6 and 7, the prior art does not disclose or render obvious a clutch structure comprising the combination of features “wherein the input shaft has an outer circumference that is formed, in a portion corresponding to the push unit and the clutching unit, with a plurality of external spline teeth that extend in an axial direction, and a central inner circumference of the push bracket of the push unit is formed with a plurality of internal spline teeth corresponding thereto and a central inner circumference of the first lining plates of the clutching unit is also formed with a plurality of internal spline teeth corresponding thereto.” In modifying Bai, it would not have been obvious to have provided the same spline structure interaction with both the push bracket and first lining plates as recited.
With reference to claim 12, the prior art does not disclose or render obvious a clutch structure comprising the combination of features “wherein the bowl-shaped spring plate of the push unit is mounted by a nut to have an inner circumference thereof fixed to the spring holder, and an outer circumference of the bowl-shaped spring plate is retained on the push disc at an opposite side.” A nut is unnecessary in the prior art arrangements.
With reference to claim 13, the prior art does not disclose or render obvious a clutch structure comprising the combination of features “wherein the push unit comprises a compression spring of which an end is supported on is one side of the push disc that corresponds to the bowl-shaped spring plate, and a stop ring is arranged in the interior of the stationary casing to support an opposite end of the compression spring.” Adding this to the prior art would be duplicative.
With reference to claim 15, the prior art does not disclose or render obvious a clutch structure comprising the combination of features “wherein the output casing is rotatably mounted to the stationary casing by means of groups of balls respectively arranged on two sides thereof and is restrained on the stationary casing by means of a lock ring cover.” The stationary housings of the prior art do not specifically include balls between the rotary disc and casing. These rotary discs are instead supported in other ways.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0087640 discloses much of the claimed structure with a spring in a different location. US 2014/0116180 discloses that the spring between a cam actuator and piston unit may be in the form of a cup spring plate (see e.g., paragraph [0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659